— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Nassau County, dated June 27, 1975, have agreed that the appeal be withdrawn, after a conference in this court before Mr. Justice Gittleson on September 23, 1975, and thereupon signed a stipulation to such effect, providing further that: (1) the stay of the trial court is vacated and the case is to be placed on the November 24, 1975 Day Calendar of Special Term, Part 5, Nassau County, subject to direction of the Judge presiding at said part; (2) the issue of alleged arrears in the sum of $457.50 and any alleged arrears subsequent to the date of the order appealed from shall be adjudicated as an additional issue at the trial; (3) each party shall be available for examination before trial on the same day, on or before November 10, 1975, with examination of defendant to precede that of plaintiff; and (4) the amended complaint is withdrawn and the original complaint is reinstated. In accordance with the foregoing, the appeal is *568deemed withdrawn, and the provisions of the stipulation are ordered in effect, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Lat-ham, JJ., concur.